Mr. Justice Aldrey
delivered the opinion of the court.
The appellant was charged in the Municipal Court of Yanco with the offense of carrying prohibited arms. On appeal and after a trial de novo the District Court of Ponce sentenced him to pay a fine of $5 and from that judgment he took the present appeal, alleging that the district court erred in overruling his demurrer on the ground that the Municipal Court of Yauco was without jurisdiction of the complaint made against him, because it c'ame under the jurisdiction of the Justice of the Peace of Guániea; and that the court also erred in weighing the evidence.
The complaint charges that the appellant, “for purposes of offense and defense, carried on his person a 32-caliber Mausser pistol loaded with nine cartridges, which was taken *673from Mm when he was leaving the hall of the MnMcipal Assembly of Guánica, P. R., where the defendant held the position of president of the said assembly.”
According to the Act of 1905, amended in 1908, to prohibit the carrying of arms (Rev. Stat. and Codes, sec. 5994-et seq.) the municipal eonrts shall have jurisdiction of the said offense when, among other cases, any person shall go into any place “where people may be assembled to master, or perform any other public dnty, or to any other public assembly, and shall carry on or about his person any of the arms or instruments mentioned in section 1 of this act,” among which the pistol is included.
The complaint could have been framed more clearly, but in any event the averment that the pistol was taken from the appellant when he was leaving the hall of the Municipal Assembly of Guánica may be understood as an allegation that he was leaving a meeting of the municipal assembly, which is a gathering of the assemblymen for the purpose of performing a public duty, for the municipal assemblies meet in these halls. Besides, it should be borne in mind that the complaint was made by a policeman and not by a district attorney. ■
As regards fhe evidence, we are of the opinion that the trial court did not commit the error assigned in connection therewith, for it shows that a few minutes after the adjournment of the municipal assembly for the day the appellant left the assembly hall carrying in his hand a pistol which was taken possession of after he had thrown it into one of the corridors of the building, and although it was not proved that he had it when he entered the place, yet the fact that he had it on his person when an attempt was made to take it from him shows that he had it when he went in to attend the session, for there is no evidence that he took it from somewhere inside.
The appellant’s contention that he is exempt from liability *674for that act because lie was oil private property in connection with his position of president of the Municipal Assembly cf Guánica is also without merit, for although section 2 of the Act exempts from liability for carrying prohibited arms the administrators, lessees, overseers or watchmen of a farm while on the farm, as well as while within their private houses or' buildings under their care or guardianship, the president of a municipal assembly has none of these functions and therefore is not included in the exemption of the statute.
The judgment appealed from must be

Affirmed.

Chief Justice Del Toro and Justices Wolf .and Hutchi-son concurred.
Mr. Justice Franco Soto took no part in the decision of this case.